NOTICE OF ALLOWABILITY
      Allowable Subject Matter

	Claims 1, 3-4, 6 and 8 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: acquire an average vehicle speed of a part of first vehicles, at a point on a route from a first point to a second point, and a gradient at the point, each of the first vehicles being a vehicle that has traveled on the route, the part of the first vehicles being classified as a group satisfying a specific criteria and corresponding to a second vehicle of which a predicted consumption of the fuel gas is to be calculated, the first point being a current position of the first vehicle, the second point being a fuel supply location; calculate a predicted consumption of the fuel gas of the second vehicle based on the average vehicle speed and the gradient, the second vehicle using only a second fuel cell consuming the fuel gas, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUSSELL FREJD/Primary Examiner, Art Unit 3661